UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1741


In re: BRANDON DUWAYNE WRIGHT,

                    Petitioner.



                On Petition for Writ of Mandamus. (4:18-cr-00047-D-1)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Brandon Duwayne Wright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Duwayne Wright petitions for a writ of mandamus seeking an order

vacating his federal criminal judgment. We conclude that Wright is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       In his petition, Wright asserts that the adverse jury verdict rendered in his federal

prosecution should be vacated because he was wrongfully convicted. Review of the district

court’s docket reveals that the criminal judgment has been entered and that Wright has

noted an appeal therefrom. It is well settled that mandamus may not be used as a substitute

for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       We conclude that the relief sought by Wright is not available by way of mandamus.

Accordingly, although we grant Wright leave to proceed in forma pauperis, we deny the

petition for writ of mandamus. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                             2